Citation Nr: 1720051	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  12-15 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a nervous disorder.  

2.  Entitlement to service connection for a nervous disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1957 to December 1957.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In May 2015, the Board denied reopening of the Veteran's claim of entitlement to service connection for a nervous condition.  The Veteran subsequently appealed the matter to the United States Court of Appeals for Veterans Claims (Court).  In December 2016, the Court vacated the May 2015 Board decision and remanded the matter to the Board for further adjudication.  As discussed below, the Board herein grants the Veteran's claim to reopen; however, the issue of entitlement to service connection for a nervous disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An August 2008 Board decision denied reopening of the Veteran's previously denied claim of entitlement to service connection for a nervous disorder.  The Veteran did not thereafter request reconsideration or file a timely notice of appeal.  

2.  Evidence received since the August 2008 Board decision that was not previously of record and not cumulative or redundant of evidence already of record, relates to a previously unestablished fact necessary to substantiate the claim of entitlement to service connection for a nervous disorder, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The August 2008 Board decision which denied reopening of the Veteran's previously denied claim of entitlement to service connection for a nervous disorder is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100(a) (2016).  

2.  New and material evidence sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a nervous disorder has been added to the record.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1105 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7104(b) (West 2014).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2014).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2016).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's claim to reopen his previously denied claim of entitlement to service connection for a nervous disorder was previously denied in an August 2008 Board decision.  The Veteran did not thereafter request reconsideration or file a timely notice of appeal; therefore, the August 2008 Board decision is final.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 3.156(b), 20.1100(a) (2016).  

As discussed in the May 2015 Board decision, the only new evidence received since the prior final August 2008 Board decision is the Veteran's December 2009 and January 2010 applications for VA benefits, in which he indicated that he had been exposed to various hazards during active service, in addition to VA medical records dated between April 2009 and September 2010.  The Board then found that although such evidence was new in that it was not previously of record, nothing in the new evidence of record resolved the reason for the previous denial of the Veteran's claim due to lack of an in-service injury; therefore, the Board concluded that such evidence was not material because it did not relate to an unestablished fact necessary to substantiate the claim.  More specifically, the Board found that the various exposure claims did not undermine the previous Board determination that the Veteran did not experience an in-service injury, as a nervous disorder is not a presumptive disease associated with any of his claimed exposures.  

However, as discussed in the December 2016 Court memorandum decision, the Board erred in its application of the law by requiring the newly-submitted evidence of exposure to various hazards to also show that the exposure resulted in an in-service injury related to the Veteran's nervous condition.  Rather, the Court pointed out that the Veteran's claimed exposure was itself the in-service injury.  Additionally, the Board's statement that the Veteran's claimed exposure was not material because a nervous condition is not entitled to a presumption of service connection based on exposure to any of the named hazards was also incorrect, as the Veteran would not be limited to demonstrating entitlement to benefits on a presumptive basis following reopening of his claim; rather, he could show that he was actually exposed to any of the claimed hazards and that such exposure is the cause of his nervous condition.  

Given the above, the information submitted since the prior final Board decision constitutes new and material evidence, and the Veteran's claim of entitlement to service connection for a nervous disorder must be reopened.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 3.156(a), 20.1100(a).  


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a nervous disorder; to that extent only, the claim is granted.  


REMAND

As discussed above, the Board has reopened the Veteran's claim of entitlement to service connection for a nervous disorder, whereas the RO previously declined to reopen the claim.  As the RO has not considered the claim for service connection for a nervous disorder on the merits, remand of this matter to the AOJ for initial consideration is required to avoid any prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet App. 384, 394 (1993).  Upon remand, the AOJ should conduct any additional development of the evidence as warranted.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Following any additional development of the evidence as warranted, adjudicate the Veteran's reopened claim of entitlement to service connection for a nervous disorder.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and allow a reasonable opportunity for response before returning the matter to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


